This is an action of tort for negligent operation of a motor vehicle. At the trial an expert witness, called by the defendant, was asked a series of questions during cross-examination as to whether he agreed or disagreed with statements which the examiner read from a dental treatise. The questions were asked without objection and were answered. The witness was then asked the title of the treatise. The defendant’s objection to this question was overruled and the answer given. The witness was then asked: “So, in essence, doctor, what . . . [the treatise writer] is saying is that you shouldn’t construct a lower denture against natural upper teeth.” The defendant’s objection was overruled, and the witness answered in the affirmative. The question merely paraphrased in non-technical language what had been read to the witness from the treatise. Although the treatise was not competent evidence, the name of its author had been indicated and the parts summarized had been read to the witness without objection. We fail to see how the defendant could have been harmed by the admission of such cumulative evidence which added nothing to that which was already in the case. Bendett v. Bendett, 315 Mass. 59, 65-66 (1943). The cases of Allen v. Boston Elev. Ry. 212 Mass. 191 (1912), and Percoco’s Case, 273 Mass. 429 (1930), upon which the defendants rely, are distinguishable. _ , ,
, , Exceptions overruled.